Berkey, P. J.
The Register of Wills and Clerk of the Orphans’ Court filed an appeal in the Court of Common Pleas to the fixing of the number and salaries of the deputies and clerks in the office of the Register of Wills and Clerk of the Orphans’ Court in and for the County of Somerset, setting forth specifically that the salary board has fixed the number of persons to serve as deputies and clerks in the said offices for the fiscal year beginning the first Monday of January, 1924, as one person, and the monthly salary at $75 per month. This appeal was filed Jan. 10, 1924, and upon said date the court awarded a rule on the salary board to show cause why the prayer of the appellant should not be heard and allowed, whereupon an answer was filed' by the salary board on Jan. 18, 1924. This case was called for trial this morning, April 25, 1924, and testimony taken, and it is upon the appeal by the Register of Wills and Clerk of the Orphans’ Court, the answer of the salary board and the testimony taken this day that the case is now being considered by the court.
What the court has said in No. 215, February Term, 1924, appeal of the recorder of deeds, we think equally applies as reasons for the raising of the salaries in the office of the Register of Wills and Clerk of the Orphans’ Court, save only that the court does take into consideration that that officer receives from the State $1000, approximately, in fees and salary, the labor of which is! performed by him and his deputy, and that the expense of that service must be borne by him or the State, and that we cannot make an allowance for that work in fixing these salaries, and in fixing these salaries we take that fully into consideration, and we fix the salary of the deputy in that office the same as it was last year, at $125 per month, as of Jan. 10, 1924, the date when this appeal was filed; and we allow Mr. Berkebile a clerk when necessary at the rate of 50 cents per hour for necessary services in addition to the deputy. The officer to file with the county commissioners every two weeks, at the time of the making up of the pay-roll, an affidavit that the work was performed and the services necessary.
From C. W. Walker, Somerset, Pa.